Exhibit 10.2

ADVANCED MICRO DEVICES, INC.

Outside Director Equity Compensation Policy

Amended and Restated as of October 20, 2011

1.        General. This Outside Director Equity Compensation Policy (the
“Policy”) is adopted by the Board of Directors (the “Board”) in accordance with
Section 12 of the Advanced Micro Devices, Inc. 2004 Equity Incentive Plan (the
“Plan”). Capitalized but undefined terms used herein shall have the meanings
provided for in the Plan.

2.        Board Authority. Pursuant to Section 12 of the Plan, the Board is
responsible for adopting a policy for the grant of Awards under the Plan to
Outside Directors (as defined therein), which policy is to include a written,
non-discretionary formula and also specify, with respect to any such awards, the
conditions on which such awards shall be granted, become exercisable and/or
payable, and expire, and such other terms and conditions as the Board determines
in its discretion.

3.        Equity Grants to Directors.

(i)         “Off-Cycle” Initial Grant. On the date of an Outside Director’s
initial appointment to the Board that occurs other than on the date of an annual
meeting of the Company’s stockholders at which Outside Directors are elected,
such Outside Director shall be granted, automatically and without necessity of
any action by the Board or any committee thereof, the number of Restricted Stock
Units, or RSUs, granted pursuant to this Policy to each Outside Director at the
immediately preceding annual meeting of the Company’s stockholders (the “Initial
RSU Grant”).

(ii)        Annual Grant. The Board’s practice is to provide annual equity
compensation awards to its members the value of which is competitive with the
value of equity compensation awards provided to the members of board of
directors of AMD’s peer group companies. Based on analysis of competitive equity
compensation grant practices that the Board has reviewed, Outside Directors are
currently eligible to receive annual grants having a value equal to $225,000, as
follows: Provided that he or she has served as a member of the Board
continuously for at least six months prior to such date (and pro-rated1 if he or
she has served less than six months prior to such date), each Outside Director
shall be granted, automatically and without necessity of any action by the Board
or any committee thereof, the number of RSUs,

 

 

1 Annual RSU Grants to Outside Directors who have not served as a member of the
Board continuously for at least six months prior to the date of the annual grant
are pro-rated based on (i) the number of months of service divided by 12,
multiplied by (ii) the Annual RSU Grant to those Outside Directors who have
served six months or more prior to the date of the annual grant. For purposes of
the pro-rata calculation, service during any portion of a month, shall count as
a full month of service.



--------------------------------------------------------------------------------

equal to the quotient of (i) $225,000 divided by (ii) the Average Fair Market
Value of a Share on the date of grant (rounded down to the nearest whole number)
under the Plan on the date of the annual meeting of the Company’s stockholders
where such Outside Director is elected, beginning with the annual meeting of the
Company’s stockholders held in 2012 (the “Annual RSU Grant,” together with the
Initial RSU Grants, the “RSU Grants”).

(iii)      Average Fair Market Value. For purposes of this Policy, “Average Fair
Market Value” means the average of the closing stock prices for the Shares for
the 30 day period immediately preceding and ending with the date of grant of an
Initial RSU Grant or Annual RSU Grant.

4.        Insufficient Shares. Further, if there are insufficient Shares
available under the Plan for each Outside Director who is eligible to receive an
RSU Grant (as adjusted) in any year, the number of Shares subject to each RSU
Grant in such year shall equal the total number of available Shares then
remaining under the Plan divided by the number of Outside Directors who are
eligible to receive an RSU Grant on such date, as rounded down to avoid
fractional Shares.

5.        Vesting. Effective for each RSU Grant issued on and after the 2012
Annual Meeting of Stockholders, each RSU Grant shall vest as to 100% and become
fully exercisable on the anniversary of the date of grant.

6.        Deferral. Each RSU represents the right to receive one Share upon
vesting of such RSU. Receipt of the Shares issuable upon vesting of RSUs may be
deferred at the Outside Director’s election; provided, that such deferral
election is (i) in compliance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the Department of Treasury final regulations
and guidance thereunder and (ii) pursuant to such terms and conditions as the
Board may determine in its discretion.

7.        Termination of Service as an Outside Director.

(i)        If an Outside Director’s tenure on the Board is terminated for any
reason other than Misconduct, then the Outside Director or the Outside
Director’s estate, as the case may be, shall have the right for a period of
twenty-four (24) months following the date such tenure is terminated to exercise
previously granted Options held by such Outside Director to the extent the
Outside Director was entitled to exercise such Option on the date the Outside
Director’s tenure terminated; provided the actual date of exercise is in no
event after the expiration of the original term of the Option. An Outside
Director’s “estate” shall mean the Outside Director’s legal representative or
any person who acquires the right to exercise an Option by reason of the Outside
Director’s death or Disability.

 

2



--------------------------------------------------------------------------------

(ii)      If an Outside Director’s tenure on the Board is terminated due to
death, Disability, or retirement from service, Awards granted pursuant to this
Policy shall become fully vested and/or exercisable; provided, that such Outside
Director shall have served as a member of the Board for at least three years
prior to the date of such termination and shall have satisfied the Company’s
equity ownership guidelines to the satisfaction of the Board during his or her
service as a member of the Board.

8.        Effect of Change of Control. Upon a Change of Control, all Awards held
by an Outside Director shall become fully vested and/or exercisable,
irrespective of any other provisions of the Outside Director’s Award
Documentation.

9.        Effect of Other Plan Provisions. The other provisions of the Plan
shall apply to the Awards granted automatically pursuant to this Policy, except
to the extent such other provisions are inconsistent with this Policy.

10.      Treatment of Awards Previously Issued Under the Plan; Continued Grants
under Prior Policy. Prior to the 2012 Annual Meeting of Stockholders, the
Company issued Awards to Outside Directors. Those grants will continue to be
governed by the terms of this Policy as in effect as of their date of grant.

11.      Incorporation of the Plan. All applicable terms of the Plan apply to
this Policy as if fully set forth herein, and all grants of Awards hereby are
subject in all respect to the terms of such Plan.

12.      Written Grant Agreement. The grant of any Award under this Policy shall
be made solely by and subject to the terms set forth in a written agreement in a
form to be approved by the Board and duly executed by an executive officer of
the Company.

13.      Policy Subject to Amendment, Modification and Termination. This Policy
may be amended, modified or terminated by the Board in the future at its sole
discretion. No Outside Director shall have any rights hereunder unless and until
an Award is actually granted. Without limiting the generality of the foregoing,
the Board hereby expressly reserves the authority to terminate this Policy
during any year up and until the election of directors at a given annual meeting
of stockholders.

14.      Section 409A. Notwithstanding any provision to the contrary in the
Policy, if an Outside Director has elected to defer the receipt of Shares
issuable upon vesting pursuant to Section 6 hereof and at the time of such
Director’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) he or she is
deemed by the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed issuance of any
portion of the Shares subject to an RSU to which he or she is entitled under the
terms of such RSU or deferral election agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of such Outside Director’s Shares shall not be issued prior to the earlier of
(a) the expiration of the six-month period measured from the date of his or her
separation from service with the Company or (b) the date of his or her death.
Upon the expiration of the

 

3



--------------------------------------------------------------------------------

applicable Code Section 409A(a)(2)(B)(i) period, all Shares deferred pursuant to
this Section 14 shall be issued.

15.        Effectiveness. This policy as amended and restated shall become
effective as of the date of the 2012 Annual Meeting of Stockholders.

* * * * * * * * *

 

4